 1

 2

 3

 4

 5

 6

 7                        UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA

 9
     JANICE REDFIELD,                                   Case No. 1:17-cv-01687-SAB
10
                     Plaintiff,                         ORDER REQUIRING PARTIES TO FILE
11                                                      DISPOSITIONAL DOCUMENTS
             v.
12                                     (ECF No. 48)
     ALLIED HEALTHCARE PRODUCTS, INC.,
13   et al.,                           SIXTY DAY DEADLINE

14                   Defendants.

15

16          On June 26, 2019, Plaintiff filed a notice of settlement informing the Court that the

17 parties have reached settlement resolving this action. (ECF No. 48.)

18          Accordingly, it is HEREBY ORDERED that:

19          1.      All pending matters and dates are VACATED; and

20          2.      The parties shall file dispositional documents within sixty (60) days of entry of

21                  this order.

22
     IT IS SO ORDERED.
23

24 Dated:        June 27, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                    1
